DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5-8, and 10-20 were amended, claim 4 was canceled, and claim 21 was newly added in the response filed on 3/7/2022. Claims 1-3 and 5-21 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 3/7/2022, are sufficient to overcome the objection(s) to claims 1-8 and 10-20 of record (see p. 2-5 of the OA dated 12/8/2021).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments, dated 3/7/2022, are sufficient to overcome the 35 USC 112(b) indefiniteness rejections of claims 1-20. See p. 5-8 of the OA dated 12/8/2021 and p. 9-10 of the response filed on 3/7/2022.  Therefore, the rejections are withdrawn.
Claim Objections
Claims 1, 6, 10-12, 14, 16, 19, and 21 are objected to because of the following informalities:  
In step e) of claim 1, under the structure of formula (7), the word “Where” should be deleted and replaced by –where--.
In line 3 of step f) of claim 1, the definite article –the—should be inserted before the word “presence”.
In line 3 of claim 6, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
In line 3 of claim 10, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
Claim 11 recites the following: 

    PNG
    media_image1.png
    148
    791
    media_image1.png
    Greyscale
.
	The Examiner suggests rewriting the limitation as follows:  --The process as claimed in claim 1, wherein the acid of step (d) is selected from the group consisting of sulfuric acid and hydrochloric acid.--.  This change is suggested because there are a few issues with the current wording.  The first issue is that line 2 recites that the acid of step (d) is selected from the group consisting of organic or inorganic acids which are selected from sulfuric acid, hydrochloric acid, or thionyl chloride.  None of these are organic acids.  Further, step d) of claim 1 was amended to recite that the esterification takes place in the presence of an acid or thionyl chloride.  Therefore, thionyl chloride is not considered to be an acid and should not be used to further limit the acid of claim 11.  If the Applicant adopts the suggested claim language above, the limitation would be interpreted according to the same scope as the current claim language. The acid is not required because the claim does not require that the acid is used before further limiting the acid (such that references that teach the use of thionyl chloride will still read on the claim), but if a reference teaches an acid for use in step (d), then it is limited to sulfuric acid or hydrochloric acid.	
In line 3 of claim 12, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
In line 3 of claim 14, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
In line 4 of claim 16, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
In line 3 of claim 19, the word “or” should be deleted and replaced by –and--.  See MPEP 608.01(m).
In line 2 of step f) of claim 21, the definite article –the—should be inserted before the word “presence”.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 3/7/2022 (see p. 11-13), with respect to the 35 USC 103 rejection of claims 1-7, 9-17, 19, and 20 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/2020) have been fully considered but they are not persuasive. See p. 8-28 of the OA dated 12/8/2021.
	Since the time of the original OA, a full English language translation of Chai has been obtained.  A copy is provided with the instant OA.  
	The Applicant argues the following: 

    PNG
    media_image2.png
    220
    1021
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    1021
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    1035
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    128
    1019
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    274
    1015
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    182
    992
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    434
    1023
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    343
    1007
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    201
    997
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    124
    998
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    255
    1022
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    180
    1001
    media_image13.png
    Greyscale

	The Applicant’s arguments have been fully considered but are not persuasive.  With respect to the argument regarding the stereoselectivity of the copper mediated coupling reaction of claimed step c) vs. that of Chai and ‘496, neither Chai nor ‘496 acknowledge that there is formation of the undesired Z isomer.  As a preliminary note, though Chai shows the exclusive formation of the Z isomer in the Scheme, the experimental section teaches the production of exclusively the E isomer.  Further, as discussed in detail in the original 35 USC 103 rejection (see p. 13-15 of the OA dated 12/8/2021), ‘496 also supports the interpretation that Chai produces the E isomer, though Chai appears to contradict itself.  Therefore, for the purposes of the following discussion Chai is interpreted to produce the E isomer.  In section 1.2.1, Chai appears to teach that compound B (see p. 12 of the OA dated 12/8/2021 for structures) is produced as the E isomer in 72% isolated yield and 95% purity following the copper-mediated coupling reaction.  If the Z isomer is present, Chai does not appear to address its presence.  However, ‘496 explicitly teaches that the E isomer of compound B is exclusively produced from the same copper mediated coupling reaction in 71% isolated yield.  See step (c) in col. 4, which is substantially the same as the coupling reaction in section 1.2.1 of Chai.  These yields and purities appear to be comparable to that of inventive example 2 on p. 14-15 of the specification as filed, which produces the compound of claimed formula (5) in 68% isolated yield and 91% purity.
	Therefore, though ‘496 teaches that the more general copper mediated coupling reaction of the compound of formula I.1 to produce the compound of formula IV.1 in col. 2 can produce compounds of formula IV.1 with a stereoselectivity of E:Z >95:5, the specific embodiment which corresponds to the claimed step (c), teaches that the reaction produces exclusively the E isomer.  ‘496 further mentions that a benefit of the disclosed process is that “a separation isomerization or isomer-purification step can therefore be avoided” because of the stereoselectivity of the coupling reaction.  See col. 1, line 64-col. 2, line 11.  As Chai carries out the same reaction, the compound of formula B is assumed to have the same or substantially the same stereochemical purity as that of the product of the same reaction in ‘496. Therefore, the evidence in Chai and ‘496 does not support the Applicant’s arguments and the same benefits that are attributed to the claimed process are also already present in the process of Chai/’496.  Also see MPEP 2145 and MPEP 716.
	With respect to the stereochemical and yield arguments regarding WO ‘924 (referred to as ‘924 by the Applicant), these are not persuasive because they refer to a totally different system than what is claimed. See MPEP 716.02(e). As discussed above the closest prior art is Chai and ‘496.  WO ‘924 was cited as a secondary reference to teach that methoxylamine hydrochloride can also specifically be employed to produce oximes under the conditions of instant step b) and to teach the esterification conditions of claimed step d).  See p. 17-21 of the OA dated 12/8/2021.
Therefore, based on the teachings of Chai, ‘496, and WO ‘924 the skilled artisan would have a reasonable expectation of success of substituting the compound of claimed formula (4) for that of the oximes used in Chai and ‘496 to predictably produce the compound of formula (5) having the desired E stereochemistry.  There is no indication in the references that appreciable amounts of the compound having the Z stereochemistry will be present if the oxime of formula (4) is used.  Nor would the skilled artisan expect the stereoselectivity of the copper mediated coupling reaction of Chai and ‘496 to change if the oxime of formula (4) were substituted into the reaction. The skilled artisan would expect hydrogen bonding between the carboxyl hydrogen atom and the N atom of the hydroxylamine group and steric interactions between the two groups and that of the aryl ring of claimed formula (2) to produce the E isomer of the copper mediated coupling product of claimed formula (5).
	The Applicant also argues that the other 35 USC 103 rejections of record should also be withdrawn because none of the other additional references cures the alleged deficiencies of the 35 USC 103 rejection over independent claim 1.  See p. 14-15 of the response.  These arguments are not found to be persuasive for the reasons recited above.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 8-32 of the OA dated 12/8/2021.  In the response filed on 3/7/2022, the Applicant introduced a new independent claim 21 and introduced amendments to cure the 35 USC 112(b) rejections of record.  Therefore, the rejections of record were modified to reflect the amendments.

Claims 1-3, 5-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/2020). Chai is not in English and there is no English language equivalent available, therefore a machine generated translation (via Google Translate) of the OCR’d NPL is also provided.  
Applicant Claims

    PNG
    media_image14.png
    251
    748
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    273
    775
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    249
    723
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    137
    737
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    160
    737
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    280
    732
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    356
    731
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    310
    718
    media_image21.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai discloses a synthesis of trifloxystrobin (see whole document).  With regard to claim 1, Chai teaches the following reaction scheme on p. 258:

    PNG
    media_image22.png
    302
    459
    media_image22.png
    Greyscale
.  The letters A-D were added to the scheme by the Examiner for ease of discussion.
Chai teaches that the diazonium chloride compound A (the compound of instant formula (2)), is formed in a preliminary step by reacting o-methylaniline (the compound of instant formula (1)), with sodium nitrite (an alkali metal nitrite) in the presence of concentrated sulfuric acid (an acid).  This step corresponds to instant step a).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  
Chai then teaches that diazonium chloride compound A is reacted with the oxime of formula MeO2C-CH=NOH (analogous to the compound of instant formula (4)) in the presence of CuSO4 (a metal sulphate) and sodium acetate (a salt of acetic acid), under aqueous conditions (wherein water is a solvent) to produce compound B (analogous to the compound of instant formula (5)).  This step is analogous to instant step c).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  
Chai next teaches that the –N-OH group of compound B is methylated with Me2SO4 in the presence of NaOH and DMF as a solvent to produce compound C (the (Z)-oxime isomer of the compound of instant formula (6)).  This step is analogous to instant step d).  See scheme on p. 258 and section 1.2.2 on p. 3 of the translation.  
Chai then teaches that compound C is reacted with HBr/H2O2 to produce the compound of formula D (the (Z)-oxime isomer of the compound of instant formula (7) wherein X is Br).  This step is analogous to instant step e).  See scheme on p. 258 and section 1.2.3 on p. 3-4 of the translation.
Chai next teaches that compound D is reacted with an oxime of instant formula (8) in the presence of NaH (a base) in DMF (a solvent) to produce trifloxystrobin of instant formula (I). This step corresponds to instant step f).   See scheme on p. 258 and sections 1.2.4 and 1.2.5 on p. 4-5 of the translation.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1¸ though the structures of compounds B, C, and D of Chai show the (Z)-isomer of the oxime double bond, the text of the experimental section of Chai teaches that the respective compounds are actually the (E)-isomers.  See sections 1.2.1 to 1.2.3. on p. 2-4 of the translation.  Further, the final product of Chai possess (E)-stereochemistry at both oxime double bonds and the experimental procedures appear to be silent regarding isomerization of the oxime double bond in any of compounds B-D. Therefore it is unclear how the skilled artisan would obtain the final trifloxystrobin product, having two (E)-oxime double bonds, from compounds B-D as drawn in the scheme.  
Additionally, the teachings of ‘496 further support the interpretation of Chai where compounds B, C, and D actually contain the (E)-oxime.  ‘496 teaches a process for preparing phenyl glyoxylic acid ester oximes (see whole document).  In particular, the synthesis of ‘496 comprises the following steps:

    PNG
    media_image23.png
    375
    298
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    280
    304
    media_image24.png
    Greyscale
.  See col. 2, line 45-col. 3, line 20.  Steps 1-4 of ‘496 are the same as the steps used to produce compounds B, C, and D in Chai.  Additionally, the table below is included to facilitate discusson between the three sets of compounds being discussed.  
Claimed Compounds
(I)
(2)
(4)
(5)
(6)
(7)
Chai
Trifloxystrobin
A
MeO2C-CH=NOH
B
C
D
‘496
n/a
not shown
R2O2C-CH=NOH (III)
I.1
IV.1
V.1

	
	‘496 teaches that the replacement of the diazonium group of the diazonium derivative of compound II.1 above (wherein the –NH2 group is replaced by a diazonium salt by step 1) by the glyoxylic acid oxime derivative (III) is conducted in the presence of copper sulfate and sodium acetate to produce the corresponding oxime of formula I.1 exclusively as the (E)-isomer.  See step 2 in the scheme of ‘496 and steps (a)-(c) in col. 4.  These are the same conditions used in Chai to produce the compound of formula B from the diazonium compound of formula A.  Therefore, in view of the evidence set forth in the experimental procedures of Chai and ‘496, the skilled artisan would expect that the steps disclosed therein would produce the (E)-oxime isomers.  
	This clarification of the structures of Chai is critical to the claimed process as instant compounds (4)-(7) all possess the (E)-isomer of the oxime. Therefore compounds C and D of Chai are interpreted to be identical to those of instant formulas (6) and (7), wherein X is Br.  Further the only difference between the compounds of formula MeO2C-CH=NOH and formula A of Chai and those of instant formulas (4) and (5), respectively, is interpreted to be which of the oxime or carboxylic acid groups is methylated.
With further respect to the use of hydrochloric acid in claimed step a) of claim 1, and also the limitations of claim 3, Chai teaches the use of sodium nitrite and sulfuric acid in instant step (a), though Chai shows that the diazonium is a diazonium chloride and not a diazonium sulfate in the scheme on p. 258.  See translation of section 1.2.1 on p. 2-3.  Regardless, ‘496 also teaches that the same diazotization reaction can be carried out using sodium or potassium nitrite and hydrochloric or sulfuric acid.  See col. 3, lines 44-54, which describe the conditions for the diazotization of compound II.1 in reaction step 1 in the scheme in col. 2. Therefore, it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (2).  Also see MPEP 2143 B.
With further respect to claim 1, Chai does not explicitly teach i) instant step b); ii) carrying out instant step c) employing a compound of instant formula (4); iii) instant step d); and iv) employing a metal halogenate in the presence of a base in instant step e).  
These deficiencies are cured through the teachings of WO ‘924 and ‘496.
	With respect to deficiencies i-iii) of claim 1, as discussed above Chai teaches that an oxime of formula MeO2C-CH=NOH is reacted with diazonium chloride compound A to produce compound B under the conditions of instant step c) according to the following scheme: 
    PNG
    media_image25.png
    113
    337
    media_image25.png
    Greyscale
.  Chai then teaches that compound B is methylated to produce compound C: 
    PNG
    media_image26.png
    97
    126
    media_image26.png
    Greyscale
, which is interpreted to be identical to the compound of instant formula (6) for the reasons set forth at the beginning of this section.  See scheme on p. 258 and sections 1.2.1 and 1.2.2 on p. 2-3 of the translation of Chai.  The same sequence of reactions is also employed in ‘496 to produce the compound of formula IV.1: 
    PNG
    media_image27.png
    361
    295
    media_image27.png
    Greyscale
.  See scheme in col. 2 and and steps (a)-(c) in col. 4.  
In contrast, claim 1 requires that step c) be carried out with a compound of instant formula (4) (HO2C-CH=NOMe), which differs from the compounds employed in Chai and ‘496 (MeO2C-CH=NOH) in that the oxime group is methylated and the carboxylic acid portion is unmethylated.  Then in instant step d) of claim 1, the free carboxylic acid group is methylated to arrive at the compound of instant formula (6).  In contrast, the free hydroxyl amine group of the intermediates of Chai (B) and ‘496 (I.1) is methylated to arrive at the compound of instant formula (6).  Therefore in the instantly claimed process, the order of methylation is reversed as compared to what is taught in the prior art.  However the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  Further, methods of preparing compounds of instant formula (4) from compounds of instant formula (3) are known in the art (instant step b), as are methods of esterifying compounds of instant formula (5) to produce compounds of instant formula (6) (instant step d). 
Chai teaches the conditions for the preparation of the oxime MeO2C-CH=NOH in section 1.2.1. on p. 2-3.  Unfortunately, this section of the translation is poor and the specific conditions cannot be ascertained at this time.  However, this deficiency is cured through the teachings of ‘496.  ‘496 teaches that the oxime derivative of formula (III): 
    PNG
    media_image28.png
    69
    92
    media_image28.png
    Greyscale
 can be obtained by reacting a glyoxylic acid ester (IIIA) or a hemiacetal (IIIB) thereof with hydroxylamine or a salt thereof.  See col. 3, lines 24-43.  Additionally, WO ‘924 is employed to teach that methoxylamine hydrochloride can also specifically be employed to produce oximes under the conditions of instant step b).  
WO ‘924 teaches an analogous synthesis of trifloxystrobin (see whole document).  WO ‘924 teaches that the trifloxystrobin synthesis comprises the following steps: 

    PNG
    media_image29.png
    568
    747
    media_image29.png
    Greyscale
 

    PNG
    media_image30.png
    417
    799
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    368
    795
    media_image31.png
    Greyscale
See schemes on p. 28-29. 
	With particular regard to deficiency i) with respect to claim 1, WO ‘924 teaches that a compound of formula 4a, wherein R is H, can be condensed with methoxylamine hydrochloride (CH3ONH2.HCl, also referred to as methoxyamine hydrochloride in WO ‘924) to produce the corresponding oximes of formula 4b.  See following reaction scheme, which comes from p. 28 of WO ‘924: 
    PNG
    media_image32.png
    166
    710
    media_image32.png
    Greyscale
.  WO ‘924 further teaches that this condensation can be carried out in the presence of NaOH (a base) in water (a solvent).  See example 4 on p. 30-31, wherein a compound of formula 4 is first selectively hydrolyzed to a compound of formula 4a in situ in the presence of aqueous sodium hydroxide and TBAB and this mixture is reacted with the methyoxyamine hydrochloride.  Therefore WO ‘924 establishes that the condensation of methoxylamine hydrochloride with a carbonyl group in the presence of a base in a suitable solvent is known in the art.  These are the same conditions used in instant step b).  Therefore, based on the teachings of Chai, ‘496, and WO ‘924, the skilled artisan would find it prima facie obvious to predictably arrive at the compound of instant formula (4) by reacting methoxylamine hydrochloride with glyoxylic acid (instant formula 3) or a derivative thereof under the conditions of WO ‘924.
With further respect to deficiency iii) in claim 1, WO ‘924 further teaches that the compounds of formula 4b, wherein R is H, are reacted with SOCl2 and methanol to produce the compound of formula according to the following scheme:
 
    PNG
    media_image33.png
    366
    265
    media_image33.png
    Greyscale
.  See p. 28.  The E-isomer of compound 4b of WO ‘924 corresponds to the compound of instant formula (5) and compound 5 of WO ‘924 corresponds to the compound of instant formula (6).  Also see example 4 on p. 30-31 of WO ‘924, which provides the specific reaction conditions.  

    PNG
    media_image34.png
    107
    158
    media_image34.png
    Greyscale
 can be produced by hydrolyzing the compound of Formula 3: 
    PNG
    media_image35.png
    88
    90
    media_image35.png
    Greyscale
in the presence of methanol, hydrogen chloride (an acid), and sulfuric acid.  See scheme on p. 28 and example 3 on p. 30.  Therefore the conditions of instant step d) are also known conditions to produce methyl esters in the art.  Accordingly, if thionyl chloride is included within the limitations of instant step d), then example 4 on p. 30-31 of WO ‘924 appears to meet these limitations. If thionyl chloride is not included within the limitations of instant step d), then example 3 on p. 30 of WO ‘924 still appears to render the limitations prima facie obvious because replacing one known set of esterification conditions with another is prima facie obvious and will predictably result in an esterified product.  Also see MPEP 2143 B.  
To summarize, the main difference between instant steps b-d and the prior art teachings of WO ‘924, Chai, and ‘496 is that the order of methylation is reversed to produce the compound of instant formula (6), which is a key intermediate in all three references. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  This has been supported by the teachings of Chai, WO ‘924, and ‘496. It would have been prima facie obvious for the skilled artisan to arrive at instant steps b-d by substiting the oxime employed by Chai and ‘496 with the claimed compound of formula (4), predictably produced using the conditions disclosed by ‘496 and WO ‘924, to predictably produce the compound of instant formula (5) using the conditions of ‘496 and Chai.  Further, it would have been prima facie obvious to esterify the compound of instant formula (V) to arrive at the compound of instant formula (6) using the known conditions of WO ‘924.   
With respect to deficiency iv) above, Chai teaches that the bromination of compound C is carried out in the presence of HBr and H2O2.  See scheme on p 258 and translation of section 1.2.3 on p. 3-4.  Chai does not appear to teach or suggest employ a metal halogenate and a base to carry out the same reaction.  This deficiency is cured through the teachings of WO ‘924.  WO ‘924 teaches that the bromination of the compound of instant formula (6) to produce a compound of instant formula (7) can be carried out using NaBrO3 (a metal halogenate) and NaHSO3 (a base).  See reaction conditions (ii) in the following scheme: 
    PNG
    media_image36.png
    319
    663
    media_image36.png
    Greyscale
.  Formula 5 of WO ‘924 corresponds to the compound of instant formula (6) and intermediate-I of WO ‘924 corresponds to the compound of instant formula (7), wherein X is Br.  Also see method-B of example 6 on p. 31-33.  Therefore it would have been prima facie obvious for the skilled artisan to substitute the bromination conditions disclosed in WO ‘924 for those employed in Chai before the effective filing date of the claimed invention because replacing one known set of conditions for another is predictable and obvious.  Substituting the bromination conditions of Chai for those disclosed in WO ‘924 will predictably produce the compound of instant formula (7).  Also see MPEP 2143(B).
With respect to claims 2 and 20, Chai teaches that the compound of instant formula (2) (compound A in Chai) is prepared in-situ and the immediately added to an aqueous solution of the copper sulfate and sodium acetate.  See translation of section 1.2.1 on p. 2-3.  The same procedure is also used ‘496 (see steps (a) and (b) in col. 4, lines 35-55).

With respect to claims 5 and 6, though Chai teaches the conditions for the preparation of the oxime MeO2C-CH=NOH in section 1.2.1. on p. 2-3, this section of the translation is poor and the specific conditions cannot be ascertained at this time.  However WO ‘924 teaches that the conditions of the analogous oxime formation reaction include the use of sodium hydroxide as a base and water as a solvent.  See example 4 on p. 30-31.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (4).  Also see MPEP 2143 B.
With respect to claims 7, 9, and 10, Chai teaches that the reaction to produce compound B from compound A includes the use of sodium acetate (a sodium salt of acetic acid, a carboxylic acid) and copper sulfate.  See scheme on p. 528 and translation of section 1.2.1 on p. 3-4.  Chai does not disclose the use of any solvents for the reaction except water.  However, ‘496 teaches that the same reaction can also be carried out in the presence of a hydrophobic solvent for ease of working up and purification the products.  Specifically, ‘496 suggests the use of chlorobenzene (monochlorobenzene).  See col. 3, line 65-col. 4, line 10 and reactions 1 and 2 in the scheme in col. 2 to transform the compound of formula II.1 to the compound of formula I.1.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (5).  Also see MPEP 2143 B.
With respect to claims 11 and 12, WO ‘924 further teaches that the compounds of formula 4b, wherein R is H, are reacted with SOCl2 in DMF and then methanol to produce the compound of formula (5). See scheme on p. 28 and example 4 on p. 30-31 of WO ‘924, which provides the specific reaction conditions.  WO ‘924 does not explicitly teach including one of the solvents instantly claimed in the esterification reaction.  However WO ‘924 does teach that in one embodiment the compound of formula (4) is subjected to hydrolysis, methoxyimination and esterification in situ to obtain the compound of formula (5).  Compound (5) of WO ‘924 corresponds to the compound of instant formula (6).  See scheme on p. 28 and p. 16, lines 10-17.  Further, WO ‘924 teaches that the aforementioned hydrolysis and methoxyimination reactions can be carried out in the presence of an organic solvent.  See p. 14, line 1-p. 15, line 1.  WO ‘924 teaches that the organic solvent can specifically include chlorinated hydrocarbons such as dichloroethane (ethylene dichloride), monochlorobenzene, and dichlorobenzene.  See p. 14, lines 5-10 and p. 15, lines 10-11. Therefore it appears that the esterification reaction of step d) can be carried out in one of the instantly claimed solvents.  
WO ‘924 also teaches that the following bromination reaction of the compound of instant formula (6) to produce the compound of instant formula (7) can be carried out in halogenated hydrocarbon solvents.  See p. 16, line 19-p. 19, line 27.  ‘694 teaches that instant step c), the step preceding the esterification of instant step d)/WO ‘924, is preferably carried out in the presence of a hydrophobic halogenated hydrocarbon, including ethylene, chlorobenzene, and dichlorobenzene in order to simplify work-up and purification of the intermediates.  See col. 3, line 65-col. 4, line 10 and reactions 1 and 2 in the scheme in col. 2 to transform the compound of formula II.1 to the compound of formula I.1. ‘694 also teaches that several of the reaction steps in the sequence can be carried out in situ without purification/isolation of the intermediate compounds.  See preparation examples in col. 4, lines 35-67.  Therefore, WO ‘924 and ‘694 teach that the steps preceding and following instant step d) can include the instantly claimed solvents.  Accordingly the skilled artisan would have been motivated to include one or more of the instantly claimed solvents in the esterification reaction of step d) in order to telescope the reaction steps without adversely affecting the outcome of the esterification reaction.  As the steps preceding and following instant step d) can both include the instantly claimed solvents, carrying through the solvent used in step c) to step e) will obviate the need for extraneous isolation and purification steps.  
With respect to claims 13-15, WO ‘924 teaches several options for brominating the compound of instant formula (6) to produce the compound of instant formula (7).  See p. 16, line 19-p. 19, line 27 and scheme II on p. 28.  The brominating reagent options include the use of NaBrO3 (sodium bromate) in combination with NaHSO3 (sodium bisulfite, a base) or N-bromosuccinimide (NBS) in combination with AIBN (azobisisobutyronitrile, a catalyst).  See scheme II on p. 28, in particular options i and ii, and Method A and Method B in example 6 on p. 31-33.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (7).  Also see MPEP 2143 B.
With respect to claim 16, WO ‘924 teaches that when NaBrO3/NaHSO3 is used as the brominating reagent that the reaction can be carried out in a biphasic medium comprising water and an ester class of organic solvents such as ethyl acetate.  See p. 16, line 19-p. 17, line 11.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce the compound of formula (7).  Also see MPEP 2143 B.
With respect to claims 17 and 19, WO ‘924 teaches that the reaction between the compound of instant formula (7) and the compound of instant formula (8) can be carried out in the presence of a base and a solvent.  See Scheme 4 on p. 29, wherein intermediate (I) corresponds to the compound of instant formula (7) wherein X is Br and intermediate compound (II) corresponds to the compound of instant formula (8).  Also see p. 20, line 8-p. 22, line 20.   WO ‘924 teaches that the base may include all of the options listed.  See p. 21, lines 20-24.  WO ‘924 teaches that the solvent is a ketone, including acetone and methyl isobutyl ketone, or acetonitrile.  See p. 22, lines 2-8.  Therefore it would be prima facie obvious to employ these reagents in the instantly claimed process because they will predictably produce trifloxystrobin.  Also see MPEP 2143 B.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, and WO ‘924 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The main difference between instant steps b-d and the prior art teachings of WO ‘924, Chai, and ‘496 is that the order of methylation is reversed to produce the compound of instant formula (6), which is a key intermediate in all three references. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Also see MPEP 2144.04(IV)(C).  This has been supported by the teachings of Chai, WO ‘924, and ‘496. A person of ordinary skill would have been motivated to substitute the oxime employed by Chai and ‘496 with the claimed compound of formula (4), predictably produced using the conditions disclosed by ‘496 and WO ‘924, to predictably produce the compound of instant formula (5) using the conditions of ‘496 and Chai.  Further, it would have been prima facie obvious to esterify the compound of instant formula (V) to arrive at the compound of instant formula (6) using the known conditions of WO ‘924.   
Additionally, it would have been prima facie obvious for the skilled artisan to substitute the bromination conditions disclosed in WO ‘924 for those employed in Chai before the effective filing date of the claimed invention because replacing one known set of conditions for another is predictable and obvious.  Substituting the bromination conditions of Chai for those disclosed in WO ‘924 will predictably produce the compound of instant formula (7).  Also see MPEP 2143(B).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/20200), as applied to claims 1-3, 5-7, 9-17, 19, and 20 above, and further in view of Beech (“Preparation of Aromatic Aldehydes and Ketones from Diazonium Salts”  J. Chem. Soc. 1954, p. 1297-1302, of record).

Applicant Claims

    PNG
    media_image37.png
    196
    899
    media_image37.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai teaches that diazonium chloride compound A is reacted with the oxime of formula MeO2C-CH=NOH (analogous to the compound of instant formula (4)) in the presence of CuSO4 (a metal sulphate) and sodium acetate (a salt of acetic acid), under aqueous conditions (wherein water is a solvent) to produce compound B (analogous to the compound of instant formula (5)).  This step is analogous to instant step c).  See scheme on p. 258 and section 1.2.1 on p. 2-3 of the translation.  ‘496 teaches the same reaction conditions.  See scheme in col. 2 and and steps (a)-(c) in col. 4.  WO ‘924 is silent regarding instant step c.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 8, both Chai and ‘496 teach that sodium acetate is employed in the reaction and ‘496 further teaches that the sodium acetate acts as a base/buffering agent.  See col. 4, line 65-col. 4, line 11 and step (c) in lines 55-67 of col. 4 of ‘496.  However neither reference appears to teach to suggest replacing the sodium acetate with one of the bases claimed.  This deficiency is cured through the teachings of Beech.  Beech is directed toward the preparation of aromatic aldehydes and ketones from the reaction between diazonium salts and oximes or semicarbazones.  See whole document, in particular abstract.  Beech further teaches that the reaction is facilitated by copper sulfate, the same reagent employed in Chai and ‘496.  See Table 1 on p. 1298.  Beech teaches that in addition to sodium acetate, that sodium carbonate and sodium hydrogen carbonate (bicarbonate) can also be used as buffering agents/bases.  See paragraph discussing the “optimum pH range” in the middle of p. 1298.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, WO ‘924 and Beech to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one of the bases claimed for the sodium acetate employed in the process of Chai/’496/WO ‘924 because Beech teaches that they are also acceptable buffering agents/bases for use in the reaction.  Including the claimed bases in step c) of the combined process of Chai, ‘496, and WO ‘924 will predictably produce a compound of instant formula (5).  Also see MPEP 2143 B.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020) and WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/20200), as applied to claims 1-3, 5-7, 9-17, 19, and 20 above, and further in view of CN103787916 (CN ‘916, published on 5/14/2014, of record). CN ‘916 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image38.png
    186
    900
    media_image38.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Chai next teaches that compound D is reacted with an oxime of instant formula (8) in the presence of NaH (a base) in DMF (a solvent) to produce trifloxystrobin of instant formula (I). This step corresponds to instant step f).   See scheme on p. 258 and sections 1.2.4 and 1.2.5 on p. 4-5 of the translation. ‘496 generally teaches an analogous substitution reaction, but does not teach any specific examples or conditions.  See conversion of compound V.1 to VI in col. 3 and col. 4, lines 29-35.  WO ‘924 is silent regarding instant step c.  WO ‘924 teaches that the reaction between the compound of instant formula (7) and the compound of instant formula (8) can be carried out in the presence of a base and a solvent.  See Scheme 4 on p. 29, wherein intermediate (I) corresponds to the compound of instant formula (7) wherein X is Br and intermediate compound (II) corresponds to the compound of instant formula (8).  Also see p. 20, line 8-p. 22, line 20.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 18, none of the cited references appears to teach or suggest the inclusion of a phase transfer catalyst in instant step f.  This deficiency is cured through the teachings of CN ‘916.  CN ‘916 is directed toward an analogous synthesis of trifloxystrobin.  See whole document, in particular abstract and [0012] of the original patent.  CN ‘916 teaches the same final reaction step as Chai and WO ‘924, wherein a compound of instant formula (8) is reacted with a compound of instant formula (7) wherein x is Br in the presence of a base and a solvent to produce trifloxystrobin.  See [0012] of the original patent and claims 1-2.  CN ‘916 further teaches that the system can also include a quaternary ammonium salt phase transfer catalyst, which is preferably tetrabutylammonium bromide or tetrabutylammonium chloride.  See claims 1 and 2.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, WO ‘924 and CN ‘916 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to include one of the claimed phase transfer catalysts in the final step of the process of Chai/’496/WO ‘924 because CN ‘916 explicitly teaches doing so.  Including the claimed phase transfer catalyst in the final step of the combined process of Chai, ‘496, and WO ‘924 will predictably produce trifloxystrobin.  Also see MPEP 214(A).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai (“Study on the Synthesis of Trifloxystrobin” Agrochem. 52(4), p. 258-259, 262, April 2013, of record in the IDS filed on 8/11/2020) in view of US 6670496 (‘496, published on 12/30/2003, of record in the IDS filed on 8/11/2020), WO2013/144924 (WO ‘924, published on 10/3/2013, of record in the IDS field on 8/11/20200), and CN103787916 (CN ‘916, published on 5/14/2014, of record), as applied to claims 1-3, 5-7, and 9-20 above, and further in view of Beech (“Preparation of Aromatic Aldehydes and Ketones from Diazonium Salts”  J. Chem. Soc. 1954, p. 1297-1302, of record). CN ‘916 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims
	Claim 21 is directed toward a species of reaction of claim 1, wherein: 
	in step a), sodium nitrite and hydrochloric acid are used;
	step b) is carried out in the presence of sodium carbonate in water;
	step c) is carried out in the presence of sodium carbonate and a copper sulphate in a mixture of water and heptane;
	step d) is carried out in the presence of methanol and sulfuric acid;
	step e) is carried out in the presence of sodium bromate and sodium bisulfite in water; and 
	step f) is carried out in the presence of potassium carbonate and tetra-butylammonium bromide in acetone.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding step a), see discussion of step a) with respect to claims 1 and 3. 
Regarding step d), see discussion of step d) with respect to claim 1.
Regarding step e), see discussion of claims 13, 15, and 16.
Regarding step f), see discussion of claims 17-19.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding step c), Chai teaches that the reaction to produce compound B from compound A includes the use of sodium acetate (a sodium salt of acetic acid, a carboxylic acid) and copper sulfate.  See scheme on p. 528 and translation of section 1.2.1 on p. 3-4.  Chai does not disclose the use of any solvents for the reaction except water.  However, ‘496 teaches that the same reaction can also be carried out in the presence of a hydrophobic solvent for ease of working up and purification the products.  Specifically, ‘496 suggests the use of chlorobenzene (monochlorobenzene).  However, ‘496 also teaches that hydrocarbons, including hexane, are also suitable.  See col. 3, line 65-col. 4, line 11 and reactions 1 and 2 in the scheme in col. 2 to transform the compound of formula II.1 to the compound of formula I.1. Hexane is a one carbon homolog of heptane and would be expected to possess substantially the same properties as hexane.  Therefore, it would be prima facie obvious to substitute one known hydrocarbon solvent for another, particularly one which is a one carbon homolog, in the prior art process because they will both predictably facilitate the copper-mediated coupling reaction.  Also see MPEP 2143 B and MPEP 2144.09.
With respect to the use of sodium carbonate in step c), both Chai and ‘496 teach that sodium acetate is employed in the reaction and ‘496 further teaches that the sodium acetate acts as a base/buffering agent.  See col. 3, line 65-col. 4, line 11 and step (c) in lines 55-67 of col. 4 of ‘496.  However, neither reference appears to teach to suggest replacing the sodium acetate with one of the bases claimed.  This deficiency is cured through the teachings of Beech.  Beech is directed toward the preparation of aromatic aldehydes and ketones from the reaction between diazonium salts and oximes or semicarbazones.  See whole document, in particular abstract.  Beech further teaches that the reaction is facilitated by copper sulfate, the same reagent employed in Chai and ‘496.  See Table 1 on p. 1298.  Beech teaches that in addition to sodium acetate, that sodium carbonate and sodium hydrogen carbonate (bicarbonate) can also be used as buffering agents/bases.  See paragraph discussing the “optimum pH range” in the middle of p. 1298.  Therefore replacing one known base with another is prima facie obvious.
Regarding step b), WO ‘924 teaches that the conditions of the analogous oxime formation reaction include the use of sodium hydroxide as a base and water as a solvent.  See example 4 on p. 30-31.  WO ‘924 does not appear to teach that the sodium hydroxide should be substituted for sodium carbonate in the oxime formation reaction. ‘946 teaches that the subsequent copper-mediated coupling of the oxime must be pH controlled by adding a base to the reaction mixture.  See col. 3, line 65-col. 4, line 11.  ‘946 further teaches that the oxime should be prepared in situ because of their relative instability from the corresponding hydroxylamine or salt thereof.  See col. 3, lines 24-44 and step (c) in col. 4.  Therefore ‘946 also provides motivation to include a base in the oxime formation reaction to regulate the pH of the mixture before it is directly subjected to the subsequent copper-mediated coupling reaction, especially if the oxime is prepared from a salt of the corresponding hydroxyl amine. ‘946 teaches that the base is sodium acetate, while Beech teaches that sodium carbonate can be substituted for sodium acetate.  Therefore, the skilled artisan would be motivated to also use sodium carbonate as the base in claimed step b) because the oxime mixture produced in step b) will be directly employed in step c) and step c) appears to require the presence of a non-nucleophilic base to regulate the pH of the copper-mediated coupling reaction.  Also see MPEP 2143(B).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chai, ‘496, WO ‘924, CN ‘916, and Beech to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ sodium carbonate in the oxime formation and copper-mediated coupling steps of the combined process of Chai/’496/WO ‘924/CN ‘916 because Beech teaches that sodium carbonate can be predictably substituted for the sodium acetate exemplified by Chai and ‘496 in analogous reactions.  Including sodium carbonate in claimed steps b) and c) of the combined process of Chai, ‘496, WO ‘924, and CN ‘916 will predictably produce a compound of instant formula (5) with a reasonable expectation of success.  Also see MPEP 2143 B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622